DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, et al. (US Pre Grant Publication No. 2017/0339580 A1) (See also parallel citations to EP 14193067 [“067”]) in view of Stern-Berkowitz, et al. (US Pre Grant Publication No. 2018/0048498 A1; see also 62/108,934, [“934”] with parallel citations) .

	Regarding claim 1, Martin discloses a user equipment (fig. 5, element 406a-c; see also 067, same figure and element) comprising:

a. a receiver (paragraph 0055 – transceiver includes a receiver; see also 067, page 10, line 42 to page 11, line 14) configured to receive measurement configuration information configuring measurement of a frequency channel in an unlicensed band, from a base station; (The base station of Martin discloses that the UE is configured by the eNB using measurement configuration information [paragraph 0068; see also 067, page 15, lines 12-18] to perform a measurement of the second unlicensed frequency band in and to compare the signal strength of the measurement to a threshold level of interference to determine if the interference/occupancy of the channel by other transmitting devices is above the threshold level, and if so, a transmit a measurement report indicating the interference/occupancy 

b. a controller (paragraph 0055 – controller unit comprising a processor; see also 067, page 10, line 42 to page 11, line 14) configured to measure signal strength of radio signals transmitted in the frequency channel and determine occupancy situation of the frequency channel based on the measured signal strength and a threshold; and (fig. 5, elements s3-s8b; paragraph 0065; see also paragraph 0061 – the second carrier is for the unlicensed band; see also 067, fig. 5, same elements, page 13, line 42 to page 15, line 16 and page 12, line 40 to page 13, line 10 – see (a), supra).

c. a transmitter (paragraph 0055 – transceiver includes a transmitter; see also 067, page 10, line 42 to page 11, line 14) configured to transmit to the base station a measurement report including first information indicating the occupancy situation of the frequency channel (fig. 5, elements s3-s8b; paragraph 0065; see also paragraph 0061 – the second carrier is for the unlicensed band; see also 067, fig. 5, same elements, page 13, line 42 to page 15, line 16 and page 12, line 40 to page 13, line 10 – see (a), supra).

Martin fails to disclose the controller is further configured to receive configuration information configuring a carrier aggregation in which a primary cell operated in licensed band and a secondary cell operated in the unlicensed band is configured to the user equipment, perform listen-before-talk (LBT) procedure on the secondary cell and count a number of failures of the LBT procedure on the secondary Stern-Berkowitz discloses the controller is further configured to receive configuration information configuring a carrier aggregation in which a primary cell operated in licensed band and a secondary cell operated in the unlicensed band is configured to the user equipment, perform listen-before-talk (LBT) procedure on the secondary cell and count a number of failures of the LBT procedure on the secondary cell, and the transmitter is further configured to transmit second information based on the number of failures of the LBT procedure on the secondary cell, to the primary cell operated in the licensed band. (Stern-Berkowitz discloses that the UE may utilize carrier aggregation with a primary cell that is a licensed carrier and a secondary cell that is in the unlicensed band [paragraph 0069-0071; see also 934, paragraph 0092]. Details of the carrier aggregation may be configured by received information, such if uplink control information [“UCI”] may be sent on the LAA/unlicensed/secondary cell or if it must be sent on the primary/licensed band [paragraph 0163; see also 934, paragraph 0156]. Stern-Berkowitz further discloses the UE may perform a transmission of UCI [i.e. second information] by first attempting to transmit the UCI/second information on the secondary cell/LAA cell/unlicensed cell and if the cell is busy [i.e. a LBT procedure has been performed once and failed] then the UE will instead transmit the UCI/second information using a non-LAA/licensed cell such as the PCell/licensed band cell [paragraph 0229 – showing when the secondary cell/LAA cell/unlicensed cell id “busy” the UE may instead transmit on the PCell/licensed band cell, paragraph 0076 – showing that the determination of if a channel is busy is performed based on a failed LBT procedure; see also 934, paragraphs 0219 and 0096]. Therefore, Stern-Berkowitz discloses that based on counting a single instance of a LBT failure in the SCell/unlicensed band, the transmitter sends the UCI/second information to the PCell/licensed band.)
Stern-Berkowitz discloses PCell failover, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the PCell Failover of Stern-Berkowitz with the system of Martin by having the UE receive configuration information of carrier aggregation relating to a configured PCell in the licensed band and SCell in an unlicensed band and to then to perform LBT to on the SCell to determine if second information/UCI is to be transmitted on the SCell, and if the UE counts a single failure of the LBT on the SCell, then the UE instead transmits the UCI information on the PCell based on the counted single failure. The motive to combine is to allow the UE to use carrier aggregation with unlicensed band to allow operation in low cost unlicensed bands, but to still allow fallback to a higher cost, but more reliable, licensed band transmission when the unlicensed band is unavailable. 
Regarding claim 2, Martin discloses a method used in a user equipment (fig. 5, element 406a-c; see also 067, same figure and element), the method comprising:

a. receiving measurement configuration information configuring measurement of a frequency channel in an unlicensed band, from a base station; (The base station of Martin discloses that the UE is configured by the eNB using measurement configuration information [paragraph 0068; see also 067, page 15, lines 12-18] to perform a measurement of the second unlicensed frequency band in and to compare the signal strength of the measurement to a threshold level of interference to determine if the interference/occupancy of the channel by other transmitting devices is above the threshold level, and if so, a transmit a measurement report indicating the interference/occupancy situation of the second unlicensed frequency band is above the threshold to the eNB [fig. 5, elements s3-s8b; paragraph 0065; see also paragraph 0061 – the second carrier is for the unlicensed band; see also 067, fig. 5, same elements, page 13, line 42 to page 15, line 16 and page 12, line 40 to page 13, line 10].)

b. measuring signal strength of radio signals transmitted in the frequency channel and determining occupancy situation of the frequency channel based on the measured signal strength and a threshold; and (fig. 5, elements s3-s8b; paragraph 0065; see also paragraph 0061 – the second carrier is for the unlicensed band; see also 067, fig. 5, same elements, page 13, line 42 to page 15, line 16 and page 12, line 40 to page 13, line 10 – see (a), supra).

c. transmitting to the base station a measurement report including information indicating the occupancy situation of the frequency channel (fig. 5, elements s3-s8b; paragraph 0065; see also paragraph 0061 – the second carrier is for the unlicensed band; see also 067, fig. 5, same elements, page 13, line 42 to page 15, line 16 and page 12, line 40 to page 13, line 10 – see (a), supra).
Martin fails to disclose receiving configuration information configuring a carrier aggregation in which a primary cell operated in licensed band and a secondary cell operated in the unlicensed band is configured to the user equipment, performing listen-before-talk (LBT) on the secondary cell counting a number of failures of the LBT procedure on the secondary cell and transmitting second information based on the number of failures of the LBT procedure on the secondary cell, to the primary cell operated in the licensed band. In the same field of endeavor, Stern-Berkowitz discloses receiving configuration information configuring a carrier aggregation in which a primary cell operated in licensed band and a secondary cell operated in the unlicensed band is configured to the user equipment, performing listen-before-talk (LBT) on the secondary cell counting a number of failures of the LBT procedure on the secondary cell and transmitting second information based on the number of failures of the LBT procedure on the secondary cell, to the primary cell operated in the licensed band. (Stern-Berkowitz discloses that the UE may utilize carrier aggregation with a primary cell that is a licensed Stern-Berkowitz further discloses the UE may perform a transmission of UCI [i.e. second information] by first attempting to transmit the UCI/second information on the secondary cell/LAA cell/unlicensed cell and if the cell is busy [i.e. a LBT procedure has been performed once and failed] then the UE will instead transmit the UCI/second information using a non-LAA/licensed cell such as the PCell/licensed band cell [paragraph 0229 – showing when the secondary cell/LAA cell/unlicensed cell id “busy” the UE may instead transmit on the PCell/licensed band cell, paragraph 0076 – showing that the determination of if a channel is busy is performed based on a failed LBT procedure; see also 934, paragraphs 0219 and 0096]. Therefore, Stern-Berkowitz discloses that based on counting a single instance of a LBT failure in the SCell/unlicensed band, the transmitter sends the UCI/second information to the PCell/licensed band.)
Therefore since Stern-Berkowitz discloses PCell failover, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the PCell Failover of Stern-Berkowitz with the system of Martin by having the UE receive configuration information of carrier aggregation relating to a configured PCell in the licensed band and SCell in an unlicensed band and to then to perform LBT to on the SCell to determine if second information/UCI is to be transmitted on the SCell, and if the UE counts a single failure of the LBT on the SCell, then the UE instead transmits the UCI information on the PCell based on the counted single failure. The motive to combine is to allow the UE to use carrier aggregation with unlicensed band to allow operation in low cost unlicensed bands, but to still allow fallback to a higher cost, but more reliable, licensed band transmission when the unlicensed band is unavailable. 
Regarding claim 3, Martin discloses an apparatus for a user equipment (fig. 5, element 406a-c; see also 067, same figure and element), the apparatus comprising one or more processors (paragraph 0055 – controller unit comprising a processor performs the functions of the user equipment; see also 067, page 10, line 42 to page 11, line 14) configured to cause a user equipment to:

a. receive a measurement configuration information configuring measurement of a frequency channel in an unlicensed band, from a base station; (The base station of Martin discloses that the UE is configured by the eNB using measurement configuration information [paragraph 0068; see also 067, page 15, lines 12-18] to perform a measurement of the second unlicensed frequency band in and to compare the signal strength of the measurement to a threshold level of interference to determine if the interference/occupancy of the channel by other transmitting devices is above the threshold level, and if so, a transmit a measurement report indicating the interference/occupancy situation of the second unlicensed frequency band is above the threshold to the eNB [fig. 5, elements s3-s8b; paragraph 0065; see also paragraph 0061 – the second carrier is for the unlicensed band; see also 067, fig. 5, same elements, page 13, line 42 to page 15, line 16 and page 12, line 40 to page 13, line 10].)

b. measure signal strength of radio signals transmitted in the frequency channel and determining occupancy situation of the frequency channel based on the measured signal strength and a threshold; and (fig. 5, elements s3-s8b; paragraph 0065; see also paragraph 0061 – the second carrier is for the unlicensed band; see also 067, fig. 5, same elements, page 13, line 42 to page 15, line 16 and page 12, line 40 to page 13, line 10 – see (a), supra).



Martin fails to disclose to receive configuration information configuring a carrier aggregation in which a primary cell operated in licensed band and a secondary cell operated in the unlicensed band is configured to the user equipment, perform listen-before-talk (LBT) on the secondary cell, count a number of failures of the LBT procedure on the secondary cell; and transmit second information based on the number of failures of the LBT procedure on the secondary cell, to the primary cell operated in the licensed band. In the same field of endeavor, Stern-Berkowitz discloses to receive configuration information configuring a carrier aggregation in which a primary cell operated in licensed band and a secondary cell operated in the unlicensed band is configured to the user equipment, perform listen-before-talk (LBT) on the secondary cell, count a number of failures of the LBT procedure on the secondary cell; and transmit second information based on the number of failures of the LBT procedure on the secondary cell, to the primary cell operated in the licensed band. (Stern-Berkowitz discloses that the UE may utilize carrier aggregation with a primary cell that is a licensed carrier and a secondary cell that is in the unlicensed band [paragraph 0069-0071; see also 934, paragraph 0092]. Details of the carrier aggregation may be configured by received information, such if uplink control information [“UCI”] may be sent on the LAA/unlicensed/secondary cell or if it must be sent on the primary/licensed band [paragraph 0163; see also 934, paragraph 0156]. Stern-Berkowitz further discloses the UE may perform a transmission of UCI [i.e. second information] by first attempting to transmit the UCI/second information on the secondary cell/LAA cell/unlicensed cell and if the cell is busy [i.e. a LBT procedure has Stern-Berkowitz discloses that based on counting a single instance of a LBT failure in the SCell/unlicensed band, the transmitter sends the UCI/second information to the PCell/licensed band.)
Therefore since Stern-Berkowitz discloses PCell failover, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the PCell Failover of Stern-Berkowitz with the system of Martin by having the UE receive configuration information of carrier aggregation relating to a configured PCell in the licensed band and SCell in an unlicensed band and to then to perform LBT to on the SCell to determine if second information/UCI is to be transmitted on the SCell, and if the UE counts a single failure of the LBT on the SCell, then the UE instead transmits the UCI information on the PCell based on the counted single failure. The motive to combine is to allow the UE to use carrier aggregation with unlicensed band to allow operation in low cost unlicensed bands, but to still allow fallback to a higher cost, but more reliable, licensed band transmission when the unlicensed band is unavailable. 
Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 12/16/2020, with respect to the rejection of claims 1-3 under double patenting have been fully considered and are persuasive (see page 5).  The previous ground of rejection has been withdrawn. 



Regarding claims 1-3, applicant argues that the cited art of Martin, Choi and Ho fails to teach, suggest or disclose the newly clamed elements (Applicant’s Arguments and Remarks, pages 4-5). The Examiner agrees, but notes the newly cited references of Stern-Berkowitz disclose these elements. Therefore, Applicant’s Arguments have been considered and are not persuasive.

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466